Russei.l, -T.
1. The right to poll the jury is lost as soon as the jury have dispersed and again become a part of the general' public; and where the accused in a criminal case consents that the jury may disperse when they have found their verdict, and they do separate and disperse, leaving-the verdict in the possession of the foreman, to be returned into court next morning, the right to poll the jury is lost, and can not be asserted by any reassembling of the jury, when the -verdict is delivered by the foreman to the clerk of the court in pursuance of the agreement. Prescott v. Augusta, 118 Ga. 549 (45 S. E. 431) ; Hopkins v. State, 6 Ga. App. 403 (65 S. E. 57).
2. There is no exception as to any error of law, other than that dealt with in the foregoing- headnote, and the verdict is supported by the evidence.

Judgment affirmed.